COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
                                                                  No. 08-09-00302-CR
 IN RE: JAVIER FLORES, JR.,                       §
                                                            AN ORIGINAL PROCEEDING
 Relator.                                         §
                                                                    IN MANDAMUS
                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Javier Flores, Jr., seeks a writ of mandamus to compel the El Paso County

Sheriff “to immediate [sic] release the relator for [sic] custody with sufficient authority by the

issuance of said mandate.”

       This Court does not have the authority to issue a writ of mandamus the Respondent in

this case. See TEX .GOV ’T CODE ANN . § 22.221(b)(Vernon 2004). Therefore, mandamus relief is

denied. We therefore deny Relator’s request.



January 20, 2010
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)